Title: To Thomas Jefferson from John Bondfield, 17 July 1787
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 17 July 1787. Encloses an arrêt concerning Thomas Barclay which is “couched in terms so offensive to the parties interested” that it throws “a heavy imputation” on all who interested themselves in his behalf “in his Official capacity.” Bondfield is especially pointed out as having misled the authorities. Although Barclay’s Moroccan mission is at an end, his person is still protected under the “Convention of the 29 July 1784” as consul.
